Citation Nr: 0210451	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  96-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
November 9, 1999 for post-traumatic stress disorder (PTSD) 
with anxiety and depression (previously psychophysiological 
gastrointestinal (GI) reaction).


2.  Entitlement to a rating in excess of 50 percent from 
November 9, 1999 for PTSD with anxiety and depression 
(previously psychophysiological gastrointestinal (GI) 
reaction). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which assigned a 30 percent 
rating for psychophysiological GI reaction, effective from 
July 27, 1995.  The veteran and his spouse testified at an RO 
hearing in October 1996.  A copy of the hearing transcript is 
associated with the claims file. 

In a November 2001 rating decision, the RO recharacterized 
the veteran's disability as PTSD with anxiety and depression 
and assigned a 50 percent rating, effective from November 9, 
1999.  The veteran and his representative continue to assert 
that the severity of his PTSD warrants assignment of a rating 
in excess of 30 percent prior to November 9, 1999, and a 
rating in excess of 50 percent after that date.  Inasmuch as 
neither rating is the maximum benefit under the rating 
schedule and the veteran has indicated his dissatisfaction 
with the ratings, the claim remains in controversy and the 
issue for appellate consideration is as described above.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  Prior to November 9, 1999, the veteran's psychiatric 
disability was not productive of considerable impairment of 
social and industrial adaptability, nor was it productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, or difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  After November 8, 1999, the veteran's psychiatric 
disability was not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent prior to November 9, 1999 for PTSD with anxiety and 
depression (previously psychophysiological gastrointestinal 
(GI) reaction) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Codes 9411, 9421 (2001); 38 C.F.R. § 4.132, 
Diagnostic Codes 9205, 9411 (1996).

2.  The schedular criteria for a rating in excess of 50 
percent from November 9, 1999 for PTSD with anxiety and 
depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-
connected psychiatric disability is more severe than the 
assigned disability ratings suggest.

Factual Background

The veteran's DD-Form 214 shows that he was in the infantry 
and served in the Republic of Vietnam from June 1966 to June 
1967.  Service medical records show treatment for a parasitic 
infection of the bowels, which was acute and transitory.  In 
1967, the veteran complained of symptomatology normally 
associated with an ulcer, but a GI series did not confirm the 
presence of an ulcer.  The initial diagnosis was enteritis 
but it was noted that there was probably a psychophysiologic 
factor to his disability.  The veteran's October 1967 
separation examination report reflects a history of stomach 
difficulty but his stomach, genito-urinary system and 
psychiatric status were found to be normal.

At a May 1968 VA examination, the veteran reported a history 
of epigastric distress and nausea while in service and when 
he ate fried, greasy or spicy food, especially in the morning 
if he ate fried eggs or bacon.  Since discharge his 
epigastric distress has been treated on an outpatient basis 
with Mylanta.  The veteran reported occasional abdominal 
pains and distress but without nausea or vomiting.  On 
examination, the veteran's abdomen was flat and soft and 
there was mild epigastric tenderness on deep palpation but 
none was present in the right or left upper quadrants or in 
other areas of the abdomen.  There was no rigidity or 
abnormal mass noted.  A GI series did not confirm an ulcer.  
The examiner diagnosed chronic duodenal ulcer, inactive, 
history of worms, and psychophysiological GI reaction.

In a July 1968 rating decision, the RO granted service 
connection for psychophysiologic gastrointestinal reaction 
and assigned a 10 percent rating from January 12, 1968.

VA outpatient treatment records from April 1988 to June 1992 
revealed that the veteran complained of "my stomach" in May 
1990.  He reported having abdominal pains, right and left 
lower quadrants weekly with occasional diarrhea.  The 
diagnosis was diverticulosis.  No treatment was shown for 
psychophysiological GI reaction.

At an August 1992 VA stomach examination, the veteran 
complained of constant pains around the bellybutton.  On 
examination, the veteran had periumbilical pain on palpation 
above and to the right of the umbilical area.  The veteran 
had a mildly obese abdomen and stated that his pain was 
sometimes worse and he would vomit occasionally after eating.  
His current weight was 204 pounds with a 210-pound maximum 
for the past year.  The examiner had to palpate deep to reach 
the stomach.  There was guarding on deep palpation.  The 
examiner suspected gastric rather than duodenal disease.  The 
diagnoses included suspected gastric ulcer (not seen on X-
ray), ischemic heart disease (abnormal cardiogram), and small 
hiatal hernia, sliding.  

At an August 1992 psychiatric examination, the veteran 
reported a history of multiple jobs, which he claimed were 
secondary to his chronic stomach problems.  The veteran 
stated that multiple physicians had treated him and they had 
not found a reason for his stomach complaints. On 
examination, the veteran was 5 feet 7 inches tall and weighed 
204 pounds.  He was cooperative and dressed appropriately.  
His affect was totally blunted during the interview.  The 
veteran became very anxious and restless during the 
interview.  His eye contact was fair.  He walked normally and 
no tremors were visible.  His activity was overactive due to 
anxiety.  The veteran admitted to episodes of depression 
along with decreased sleep and appetite.  His concerns, to a 
delusional point, were concentrated on the gastric system, 
nausea, vomiting, constipation, and diarrhea.  The veteran 
was giddy at one instance jumping and he became very anxious 
and began to perspire.  The veteran claimed that his 
inability to relax was becoming worse every day.  He related 
that he felt lightheaded and, at times, felt like he was 
going to pass out.  He denied suicidal and homicidal 
ideations.  He admitted to auditory hallucinations, a single 
episode.  The veteran had difficulty falling asleep with 
early morning awakening.  Short- and long-term memory 
appeared to be intact.  His interpretation was somewhat 
concrete.  The veteran was fully oriented to time, place, 
person and circumstances.  His associations were somewhat 
slow.  His overall response was slow but his fund of general 
knowledge appeared to be adequate.  No other auditory, visual 
or tactile hallucinations were elicited except the single 
episode, which he described as "voices talking to him."  The 
veteran had difficulty concentrating and was very 
apprehensive about this interview and claimed that he could 
not sleep the night before.  Judgment and insight were fair.  
The impression included generalized anxiety reaction, primary 
physiological gastrointestinal reaction, and passive 
dependent personality disorder.  

VA outpatient treatment reports from August 1994 to July 1995 
failed to show any GI complaints until July 1995.  

At an August 1995 VA stomach examination, the veteran 
complained that food made his pain worse.  He stated that his 
pain would come on suddenly and was a grabbing-type of pain.  
Zantac gave some relief.  On examination there was spasm of 
the bowels, especially the ascending and descending colon 
area.  There was paraumbilical pain to the right and left.  
The veteran also had pain in the mid-epigastrium to the right 
of the midline.  There was no significant increase in bowel 
sounds.  His current weight was 170 pounds with a 173-pound 
maximum.  He was not anemic, and denied vomiting but admitted 
to having seen black stools on one occasion.  X-rays were 
negative.  The diagnoses were irritable spastic colon with 
gastric component, chronic anxiety neurosis and suspect 
diabetes mellitus.

At an August 1995 VA psychiatric examination, the veteran 
reported that when he ate he had severe abdominal cramps.  
The veteran was taking Vasotec, insulin and painkillers.  He 
described Vietnam as "hell."  The veteran had always worked 
odd jobs and had been married for 25 years.  He denied a 
history of drug or alcohol usage.  On examination, the 
veteran was alert and oriented to person, place and time with 
good eye contact.  His speech was slow and monotoned.  He 
appeared his stated age and was well groomed.  The veteran 
denied auditory or visual hallucinations and suicidal or 
homicidal ideations.  His insight and judgment were good.  
Short- and long-term memory was intact.  His mood was 
depressed with a sad affect.  He scored 30/30 on a Folstein's 
mini-mental status examination.  He accurately interpreted 
proverbs and did calculations.  The veteran reported sleeping 
and eating well.  He had no guilt feelings.  The veteran had 
some psychomotor retardation, decreased energy and decreased 
concentration, which the examiner stated were vegetative 
signs of depression.  There was no evidence of a delusional 
thought process or cognitive impairment.  The examiner 
suggested that the veteran seek treatment at the mental 
hygiene clinic.

In a September 1995 rating decision, the subject of this 
appeal, the RO assigned a 30 percent rating for 
psychophysiological GI reaction, effective from July 27, 
1995.

In a March 1996 statement, the veteran's wife indicated that 
the veteran had had stomach problems for the past twenty 
years or more and had been treated with various medications.  

At an October 1996 RO hearing, the veteran testified that his 
GI symptoms restricted him from eating many foods and, when 
he did eat, the result was diarrhea alternating with 
constipation.  He also stated that he had symptoms of gas.  
The veteran indicated that he used to take Zantac and now 
took Tagamet for his GI symptoms.  The hearing officer noted 
that the upper and lower GI series done in August 1995 showed 
no evidence of a disease process.  The veteran stated that he 
was an insulin-dependent diabetic and, at times, was 
noncompliant with his medications.  His wife testified that 
she had to cook separately for the veteran because he 
followed a bland diet and could not eat salads, spicy or 
greasy foods.  She stated that the veteran would become 
cranky and irritable due to ongoing problems with his 
stomach.  His wife indicated that the veteran no longer went 
bowling because he could not join the others for pizza 
afterwards and that many nights he could not sleep because 
lying down was too uncomfortable and he would sleep in a 
chair all night.  

At a July 1997 VA intestine examination, the veteran reported 
pain with eating and after eating, lasting one to one and 
half hours.  He took Tagamet and Rolaids with meals, which 
somewhat ameliorated his symptoms.  His symptoms were worse 
after dinner, perhaps because of increased volume of eating.  
He denied any belching or nausea and vomiting but did report 
significant postprandial heartburn and bloating.  On 
examination, the veteran was well developed, well nourished 
and in no significant distress.  His abdomen was soft, non-
tender, non-distended with normal bowel sounds throughout.  
There were no palpable masses, rebound or guarding noted.  
The veteran's liver span was 8 to 9 centimeters in the right 
midclavicular line.  His weight was 173 pounds with a 175-
pound maximum over the past year.  The veteran was not anemic 
or malnourished.  There was no evidence of nausea.  The 
veteran had a baseline constipation habit for which he took 
Colace to soften his stools.  The diagnoses were dyspepsia, 
non-ulcer, with negative upper GI series, gastroesophageal 
reflux disease, likely chronic, and gastroparesis secondary 
to diabetes mellitus, which was no doubt exacerbating the 
veteran's other problems.  The examiner's overall impression 
was that the veteran's GI syndrome was mildly disabling but 
not severely so.  He noted that the veteran was employed and 
managed to work and tolerate his pain syndrome.  He was not 
losing weight nor malnourished.   

At a July 1997 VA psychiatric examination, the veteran 
reported that when he ate, he got gas pain and frequent 
diarrhea.  He had been employed at Jackson Memorial Hospital 
for the last five years and had been married for twenty-eight 
years.  On examination, the veteran was alert, cooperative 
and oriented to person, place and time with good eye contact.  
He spoke articulately.  The veteran was well groomed.  
The veteran denied auditory or visual hallucinations and 
suicidal or homicidal ideations.  His insight and judgment 
were good.  There was no evidence of paranoid ideation or 
loose associations.  He scored 30/30 on a Folstein's mini-
mental status examination.  The veteran was sleeping well.  
He had difficulty eating and had been seen by VA for his 
neurotic stomach disorder.  The veteran had some guilt 
feelings about being alive while some of his friends died in 
Vietnam.  He concentrates well.  His energy level was good.  
There was no evidence of psychomotor retardation.  The 
examiner stated that the veteran did not have vegetative 
signs associated with depression nor did he have signs and 
symptoms associated with PTSD.  There was no Axis I diagnosis 
and the Axis II diagnosis was neurotic stomach disorder.  The 
Global Assessment of Functioning (GAF) score was 95.  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994).

VA outpatient treatment records from July 1995 to August 1999 
show continuing treatment for diabetes and complaints of 
stomach pain and gas and extensive GI testing, which is 
reported below.  

At a November 1998 VA intestine examination, the veteran 
reported postprandial abdominal pain and onset of symptoms 
about five to ten minutes after eating and lasting one to two 
hours.  His symptoms occurred with all meals but were worse 
with larger meals and in the evening.  He stated that fatty 
foods were harder to tolerate and that most of the time he 
eats mainly carbohydrates and fruits and vegetables.  He took 
Tagamet with some, but not complete, relief; he also 
intermittently took Rolaids.  The veteran reported 
postprandial heartburn, nausea, and regurgitation and reflux 
into his mouth.  He also complained of chronic constipation 
with difficult, hard bowel movements every other day.  The 
veteran indicated intermittent enema use to assist in 
evacuation and occasional laxative use.  A gastric emptying 
study revealed evidence of delayed gastric emptying 
consistent with gastroparesis.  He has been treated with pro-
kinetic therapy with Cisapride with mild but no significant 
increase in symptoms.  The veteran's weight had been stable 
over the past few years in the 160-pound range.  The veteran 
had postprandial epigastric fullness and discomfort located 
in the epigastric region, which occurred after each meal and 
lasted one to two hours.  He had had a number of evaluations 
including ultrasound, which revealed only a fatty liver; a 
barium enema, which was negative; a gastric emptying study, 
which showed delayed emptying consistent with gastroparesis; 
and three upper GI series, which showed no anatomic 
abnormality or ulcer disease.  On examination, the veteran's 
abdomen was soft and non-tender with no distention.  Bowel 
sounds were normal throughout.  No masses were palpable.  
There was no rebound or guarding.  There was no demonstrable 
hepato-splenomegaly.  The examiner noted that, although the 
veteran's previous diagnosis was neuropathic neurotic stomach 
disorder, that his diagnosis would be better termed diabetic 
gastroparesis, which is strictly neuropathic and a 
consequence of his widespread diabetic neuropathy and, in 
this case, his end organ would be his GI tract leading to 
diminished motility.  This likely also explained the 
veteran's constipation.  The examiner expected the veteran's 
symptoms to slowly worsen over the ensuing years but the 
veteran was mildly to moderately disabled by this condition 
with episodes of pain and diminished food intake but the 
veteran was not losing any weight nor did he have any 
evidence of malnutrition.
 
At a November 1998 VA psychiatric examination, the veteran 
complained of nightmares about his time in Vietnam, 
difficulty sleeping and decreased energy level.  On 
examination, the veteran was alert, cooperative and oriented 
to person, place and time with poor eye contact.  He did not 
engage in conversation and answered questions with one or two 
word responses.  His insight was fair.  The veteran denied 
auditory or visual hallucinations and suicidal or homicidal 
ideations.  His judgment was good.  There was no evidence of 
loose associations or flight of ideas.  The veteran's thought 
process was goal oriented.  His mood was depressed; his 
affect was sad.  His energy level was low.  He had survival 
guilt, wondering why he survived Vietnam and many of his 
friends did not.  There was evidence of psychomotor 
retardation.  The examiner indicated that the veteran had 
recurrent and intrusive, distressing recollections of his 
time in Vietnam and made an effort to avoid thoughts or 
feelings associated with the traumas he experienced while in 
Vietnam, especially his friends being killed.  He had an 
inability to recall important aspects of these traumas.  He 
had psychogenic amnesia and marked diminished interest in 
significant activities.  He had feeling of detachment or 
estrangement from others.  The veteran stated that he had 
been married for so long because his wife is extremely 
supportive.  He had a sense of a foreshortened future.  He 
had intense psychological distress at exposure to events that 
symbolized or resemble his time in Vietnam.  The veteran had 
multiple neuro-vegetative signs associated with depression.  
The diagnoses were PTSD and neurotic stomach disorder.  His 
GAF score was 70.

At a November 1999 VA psychiatric examination, the veteran 
stated that he had difficulty sleeping with flashbacks, 
seeing buddies being blown up, and that he had startle 
experience to loud noises and would automatically drop to the 
ground if he heard an explosion or a backfire.  On 
examination, the veteran appeared to be of average 
intelligence and volunteered some information.  He was 
oriented in all three spheres.  His memory for biographical 
material was good.  The veteran gave a lot of information 
about his diabetes and his gastric problems and his 
frustration in having to deal with them and his worry about 
how they were affecting, and would continue to affect, his 
life.  He had moderate anxiety and moderate depression.  The 
veteran also had some psychomotor retardation and there was a 
slowness and paucity of affect apparent.  He denied acute 
suicidal or homicidal ideations.  The veteran admitted to 
having intrusive thoughts, flashbacks at nights and disturbed 
sleep.  He had hyperarousal and this was felt primarily in 
his stomach giving him GI symptoms of nausea and diarrhea.  
There were no paranoid trends.  He denied hallucinations and 
delusions.  He had some insight into the nature of his 
difficulties.  The impression was PTSD with anxiety and 
depression, moderate.  The examiner added that there was 
evidence of hyperarousal and flashbacks.  The veteran's GAF 
score was 50 to 60.  The examiner added that the veteran had 
symptoms of a high level, which bothered him daily and 
interfered some with his work performance.  The veteran 
indicated that he missed time at work, from time to time, and 
was troubled by his ability to cope where he had physical 
ailments as a result of anxiety and experiencing depression.  
This cluster of conditions was the basis for the veteran's 
GAF score.  The veteran had some impairment in recreational 
activities but was able to fish and walk.  He also read 
newspapers.  His interpersonal functioning appeared intact 
with his life centered on his family and home.  His anxiety 
disorder was probably part of the PTSD and all can be thought 
of as one condition with a variety of symptomatic expressions 
through PTSD and his GI disorder.

In a November 2001 rating decision, the RO recharacterized 
the veteran's disability as PTSD with anxiety and depression 
and assigned a 50 percent rating, effective November 9, 1999.

Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's increased rating claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as service and VA outpatient 
treatment records, a transcript of the October 1996 RO 
hearing, and VA examination reports have been associated with 
the file.  Under these circumstances, the Board finds that 
the VCAA does not mandate another examination.  In the 
statement of the case (SOC) and subsequent supplement 
statements of the case (SSOCs), the RO advised the veteran of 
what must be shown for higher ratings and the provisions of 
the VCAA.  In an April 2001 letter, the RO asked the veteran 
to furnish the names and addresses of health care providers 
who had treated him for his service-connected psychiatric 
disorder and to sign authorizations for release of such 
information.  The veteran did not reply.  The duty to assist 
is not a one-way street, and the veteran has not fulfilled 
his duty to cooperate in this matter.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Thus, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West Supp. 2001).  In this connection, 
the Board finds that the VA examination reports and VA 
treatment records, which evaluate the status of the veteran's 
health, are adequate for determining whether higher ratings 
are warranted, particularly in light of the veteran's failure 
to respond to the RO's April 2001 letter.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2001).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by information letters, rating decisions, an SOC and SSOCs, 
been advised of the evidence considered in connection with 
his appeal.  In an April 2001 letter, the RO informed the 
veteran of what evidence he needed to provide to show that an 
increased rating was warranted and indicated that, if he 
signed authorizations for release of records, that VA would 
obtain such records.  The veteran did not respond.  All of 
the relevant evidence has been considered.  Thus, the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notification or development.  As such, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52,695, 52,695-52,702 
(Nov. 7, 1996) (presently codified at 38 C.F.R. §§ 4.125-
4.130 (2001)) (hereafter referred to as "current" 
regulations).  As noted earlier, when a law or regulation 
changes while a case is pending, the version most favorable 
to the veteran applies.  See Karnas, 1 Vet. App. at 312-313.  
Therefore, the Board will analyze the veteran's claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.

The veteran's original diagnostic code, Diagnostic Code 9502 
for psychological factors affecting gastrointestinal 
condition, was eliminated and all codes were conformed to a 
single set of rating criteria, regardless of the diagnosis.  
See 38 C.F.R. § 4.130 (2001).  Further, § 4.126 was 
substantially modified to provide that when a single 
disability was diagnosed both as a physical condition and as 
a mental disorder, it should be evaluated using a diagnostic 
code which represented the dominant (more disabling) aspect 
of the condition.  See 38 C.F.R. § 4.126(d) (2001).  

The RO rated the veteran's psychophysiological GI reaction 
under Diagnostic Code 9205 for psychoneurotic disorders under 
the former version of the regulations and rated it under 
Diagnostic Code 9421 for somatization disorders under the 
current version.  Since the veteran was not diagnosed with 
PTSD before 1998, his PTSD symptoms are rated only under 
Diagnostic Code 9411 of the current version of the 
regulations.

Under the former version of Diagnostic Code 9205, which was 
in effect prior to November 7, 1996, a 30 percent evaluation 
requires definite impairment of social and industrial 
ability.  A 50 percent evaluation requires considerable 
impairment of social and industrial ability.  A 70 percent 
evaluation requires severe impairment of social and 
industrial ability. 

In response to an invitation by the United States Court of 
Appeals for Veterans Claims (Court) to construe the term 
"definite" in a manner that would quantify the degree of 
impairment, VA's General Counsel concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93; see also Hood v. 
Brown, 4 Vet. App. 301 (1993).  The Board is bound by this 
interpretation of the term "definite." 

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2001).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9421 (2001).

Rating in Excess of 30 Percent prior to November 9, 1999

Under the former criteria, there is no persuasive evidence 
that the veteran's psychiatric disorder in and of itself 
produces more than a definite (30 percent) degree of 
industrial impairment.  While the evidence shows that, at the 
time of the August 1995 VA examinations, the veteran stated 
that he only worked odd jobs because of his stomach problems, 
at the time of the July 1997 VA examinations, the veteran 
indicated that he had been employed at Jackson Memorial 
Hospital for five years.  The 1995, 1997 and 1998 VA 
examinations indicate that the veteran had not sought 
treatment at the mental hygiene clinic or anywhere else for 
his psychiatric disorder.  The July 1997 VA intestine 
examiner indicated that the veteran's GI pain syndrome was 
mildly disabling, but not severely so, noting that the 
veteran was employed and managed to work and tolerate his 
pain syndrome.  The July 1997 VA examiner stated that the 
veteran did not have vegetative signs associated with 
depression nor did he have signs and symptoms associated with 
PTSD and, as a result, gave no Axis I diagnosis and assigned 
a GAF score of 95.  The evidence shows that his symptoms, to 
the extent they exist, are mild.  The November 1998 VA 
psychiatric examiner assigned a GAF of 70, conveying symptoms 
of mild severity.  That examiner noted that there was no 
evidence of loose associations or flight of ideas and that 
the veteran's thought process was goal oriented.  Mild 
impairment under the former criteria is, in fact, less than 
the criteria for a 30 percent ("definite") impairment 
(rating).  See 38 C.F.R. § 4.132, Diagnostic Code 9205 
(1996).  Further, while the veteran indicated that he felt 
detached or estranged from others at his November 1998 VA 
examination, he nevertheless has remained married to the same 
woman since 1970 and has two children.  Except for occasional 
irritability, there is no indication that there exists any 
discord in his family relationships.

In essence, the evidence does not demonstrate that due to his 
service-connected psychiatric disorder, the veteran has more 
than definite impairment of social and industrial 
adaptability.  Consequently, a disability rating greater than 
the 30 percent currently assigned under the former criteria 
is not warranted.

With respect to the current rating criteria, the Board notes 
that the medical evidence demonstrates that the veteran's 
psychiatric disability is manifested primarily by symptoms of 
diminished interest, diminished energy, depression and sad 
affect and result in impairment of social and occupational 
functioning characterized by the November 1998 VA examiner as 
mild.  The evidence, however, does not demonstrate that his 
psychiatric disorder results in psychiatric symptoms required 
for a 50 percent rating such as circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of judgment or abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.  Again, the July 1997 VA examiner assigned the 
veteran a GAF score of 95 and the November 1998 VA examiner 
assigned the veteran a GAF score of 70, reflecting mild 
symptoms or some difficulty in social and occupational 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationship.  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994).

The objective medical findings demonstrate that the veteran's 
service-connected psychiatric disorder itself is productive 
of occupational and social impairment with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  His 
psychiatric impairment does not exceed that for a 30 percent 
evaluation under the current criteria.  Consequently, the 
Board finds that an increased rating is not warranted under 
the current criteria.  38 C.F.R. § 4.130, Code 9421 (2001).

Rating in Excess of 50 Percent after November 8, 1999

After reviewing the record, it is clear that the evidence 
since November 8, 1999, shows that some symptoms for a 50 
percent rating for PTSD have been demonstrated.  But the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 70 percent have been 
met.  The evidence as described above reflects GAF scores 
that range from 50 to 60 on the November 1999 VA examination.  
The Board notes that, as the veteran's representative stated, 
a GAF score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994).

The Board is cognizant that a GAF score is not determinative 
by itself.  In this regard, and looking at the other evidence 
of record, the Board notes that the veteran's PTSD is not 
characterized by symptomatology that includes such severe 
manifestations as illogical, obscure or irrelevant speech; 
suicidal or homicidal ideation; obsessional rituals; near-
continuous panic affecting his ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; or neglect of 
personal hygiene.  The Board acknowledges that the November 
1999 VA examiner indicated that the veteran has some 
psychomotor retardation and that there was a slowness and 
paucity of affect apparent.  There was evidence of 
hyperarousal and flashbacks.  But the veteran's symptoms, 
discussed at length above, do not include suicidal or 
homicidal ideation, obsessive rituals, illogical, obscure or 
irrelevant speech, continuous panic, impaired impulse 
control, or spatial disorientation.  The veteran's 
interpersonal functioning appeared intact with his life 
centered on his family and home.  The veteran had some 
insight into the nature of his difficulties.  The veteran has 
not neglected his personal appearance and hygiene.  His 
speech and thought processes have been routinely described as 
goal oriented and he has been alert and oriented to time, 
place and person at his examinations.  VA records indicate 
that the veteran works the night shift at the hospital and 
that recent VA treatment has focused on controlling his 
diabetes.  Accordingly, based on the foregoing, the Board 
finds that the evidence when considered in its totality does 
not present a picture of impairment for a 70 percent rating 
as contemplated by the current rating criteria.

The Board views the record as a whole as leading to the 
conclusion that the veteran's psychiatric disability picture 
falls within the criteria for a 30 percent before November 9, 
1999 and a 50 percent rating thereafter, and the 
preponderance of the evidence is against entitlement to 
disability ratings of 50 and 70 percent for the respective 
time periods.  Moreover, there is not a state of equipoise of 
the positive evidence with the negative evidence to otherwise 
provide a basis for assigning higher ratings.  38 U.S.C.A. § 
5107 (West Supp. 2001).  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected psychiatric 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2001); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the 
veteran continues to receive medical treatment for his 
gastrointestinal symptomatology, he has never received 
psychiatric treatment.  Significantly, no evidence has been 
presented showing that the veteran has required frequent 
periods of hospitalization due solely to his service-
connected psychiatric/gastrointestinal disability as to 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.



ORDER

Entitlement to a rating in excess of 30 percent prior to 
November 9, 1999 for PTSD with anxiety and depression 
(previously psychophysiological GI reaction) is denied. 

Entitlement to a rating in excess of 50 percent after 
November 9, 1999 for PTSD with anxiety and depression is 
denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

